                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

The Estate of Michaelangelo A.
Jackson, deceased, et al.,

              Plaintiffs,
v.                                         Case No. 18-10400
                                           Honorable Victoria A. Roberts
Richard Billingslea, et al.,

             Defendants.



     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY
                  JUDGMENT [ECF No. 27]


      Lorenzo DeJuan Harris (“Harris”) led police officers on a car chase

before he crashed into a residential neighborhood killing and injuring

children playing outside. Plaintiffs represent these children. They bring

claims against the officers, City of Detroit, and unnamed supervisors.

      Plaintiffs allege state created danger, excessive force, failure to

intervene, municipal liability, and supervisory liability. But—because they

fail to create genuine issues of fact to establish essential elements for each

claim—the Court GRANTS Defendants’ Motion for Summary Judgment.




                                       1
                             I. BACKGROUND

      On June 25, 2015, Detroit Police Department’s (“DPD”) officers

Richard Billingslea (“Billingslea”), Hakeem Patterson (“Patterson”), and

Steven Fultz (“Fultz”) patrolled in a marked scout car. Billingslea drove;

Fultz was the front passenger; Patterson sat in the rear. The scout car was

not equipped with a camera or working radio.

      Harris drove a red Chevrolet Camaro westbound on Munich and

Chatworth. Fultz saw Harris holding a black semi-automatic handgun while

driving. Fultz alerted Billingslea and Patterson and then called dispatch.

Billingslea activated lights and sirens and drove towards Harris; Harris fled

and rapidly drove the Camaro northbound on Nottingham and E. Warren.

      After losing sight of the Camaro, the officers discontinued the search.

However, when they saw a dust/smoke cloud on Nottingham and E.

Warren they drove towards it.

      By then the Camaro had crashed in a residential neighborhood on

Nottingham, killing three-year-old Makiah Jackson and six-year-old

Michaelangelo Jackson. The crash also injured Plaintiffs Lakendra

Gardner, Z.G., I.W., and D.A.




                                      2
       The parties agree that: (1) the officers discontinued the car chase

after they lost sight of the Camaro, and (2) no gun was found. However, the

parties disagree about whether the scout car hit the Camaro causing it to

crash. Defendants say the scout car never contacted the Camaro; Plaintiffs

say it did.

       Now, Plaintiffs bring this case pursuant to 42 U.S.C. §§ 1983 and

1988 and the Fourth and Fourteenth Amendments of the Constitution for

state created danger, excessive force, failure to intervene, municipal

liability, and supervisory liability. Defendants filed a Motion for Summary

Judgment.

       Plaintiffs also have a case pending in Wayne County Circuit Court

alleging these same facts against the officers for negligence, and claims

against the City of Detroit, for negligence, owner liability, and vicarious

liability.

                           II. LEGAL STANDARD

       The party moving for summary judgment has the initial burden to

“demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). There is an issue of material

fact “if the evidence is such that a reasonable jury could return a verdict for


                                       3
the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). “[A] complete failure of proof concerning an essential element of the

nonmoving party’s case necessarily renders all other facts immaterial.”

Celotex, 477 U.S. at 323.

      Summary judgment should not be granted if the nonmoving party

presents evidence to show a genuine issue of material fact. Fed. R. Civ. P.

56. The nonmoving party’s evidence must be viewed in the light most

favorable to it. Scott v. Harris, 550 U.S. 372, 378 (2007) (quoting United

States v. Diebold, Inc., 369 U.S. 654, 655 (1962)).

                                III. ANALYSIS

      All of Plaintiffs’ claims arise under 42 U.S.C. § 1983. That statute

allows individuals to bring federal claims against state actors who deprive

them “. . . of any rights, privileges, or immunities secured by the

Constitution and laws . . . . ” 42 U.S.C.A. § 1983 (West 1996).

      A. Plaintiffs Do Not Allege A “Specific Danger” To Sustain A
         State Created Danger Claim

      Plaintiffs bring a § 1983 state created danger claim. They say the

officers exposed them to an unreasonable risk of harm when they

conducted a high-speed car chase in a residential neighborhood. Plaintiffs


                                       4
allege that the children killed and injured were a discrete group of

individuals who were far more vulnerable to harm, and consequently were

deprived of life, liberty, or property without due process of law.

      Defendants say if anything, the car chase created danger to the

public at large; it did not specifically create danger to Plaintiffs.

      Absent a special relationship, “a State’s failure to protect an individual

against private acts, or other mishaps not attributable to the conduct of its

employees,” is not a violation of the Fourteenth Amendment’s Due Process

Clause. DeShaney v. Winnebago Cty. Dep’t of Soc. Serv., 812 F.2d 298,

301 (7th Cir. 1987), aff’d 489 U.S. 189 (1989) (finding that the State had no

constitutional duty to protect a child from his father after receiving reports of

alleged child abuse).

      There are two exceptions to this rule. First, a state has a duty to

protect when it takes an individual into custody and against his will. Id. at

199-200. The Sixth Circuit defined custody as “intentional application of

physical force and show of authority made with the intent of acquiring

physical control.” Cartwright v. City of Marine City, 336 F.3d 487, 492-93

(6th Cir. 2003) (quoting Ewolski v. City of Brunswick, 287 F.3d 492, 506

(6th Cir. 2002)).


                                         5
      Plaintiffs do not claim this exception applies. Rather, they invoke the

second exception, which provides that a state has a duty to protect when

“. . . the state does anything to render an individual more vulnerable to

danger.” Gazette v. City of Pontiac, 41 F.3d 1061, 1065 (6th Cir. 1994)

(citing DeShaney, 489 U.S. at 201). States that create a “special danger” to

citizens have a “duty to protect citizens from that risk.” Jones v. Reynolds,

428 F.3d 685, 690 (6th Cir. 2006) (quoting Kallstrom v. City of

Columbus, 136 F.3d 1055, 1066 (6th Cir. 1998)).

      To sustain a state created danger claim Plaintiffs must show:

      (1) an affirmative act by the state which either created or increased
      the risk that the plaintiff would be exposed to an act of violence by a
      third party; (2) a special danger to the plaintiff wherein the state’s
      actions placed the plaintiff specifically at risk, as distinguished from a
      risk that affects the public at large; and (3) the state knew or should
      have known that its actions specifically endangered the plaintiff.


Cartwright, 336 F.3d at 493.

      The Sixth Circuit stated, “in the only cases where we have recognized

a ‘state created danger,’ the government could have specified whom it was

putting at risk, nearly to the point of naming the possible victim or victims.”

Jones, 438 F.3d at 696.




                                       6
      Plaintiffs fail to satisfy this “demanding standard for constitutional

liability.” Sargi v. Kent City Bd. of Educ., 70 F.3d 907, 913 (6th Cir. 1995).

No evidence suggests the officers knew Harris would drive the Camaro to

the Nottingham neighborhood and crash. The crash could have occurred in

any neighborhood, on any street. Moreover, before the crash, the officers

never interacted with Plaintiffs or had knowledge of their residence.

      Because Plaintiffs cannot demonstrate the officers placed them

specifically at risk Cartwright, 336 F.3d at 493., all other facts are

immaterial. Celotex, 477 U.S. at 323. The Court concludes that Plaintiffs’

state created danger claim is without merit.

      B. Plaintiffs’ Excessive Force, Failure To Intervene, And
         Municipal Liability Claims Lack Evidentiary Support

      The Court finds no evidentiary support in Plaintiffs’ excessive force,

failure to intervene, and municipal liability claims.

      For starters, Plaintiffs rely on Harris’ unsworn and unnotarized

affidavit to prove that the officers hit the Camaro causing Harris to lose

control and crash. But Harris’ affidavit does not comply with 28 U.S.C. §

1746 and cannot support Plaintiffs’ claims for excessive force, failure to

intervene, or municipal liability.



                                        7
      An unsworn declaration may be used as evidence only if it is

subscribed “as true under penalty of perjury, and dated, in substantially the

following form . . . ‘I declare (or certify, verify, or state) under penalty of

perjury that the foregoing is true and correct. Executed on (date).

(Signature)’.” 28 U.S.C.A. § 1746 (West 1976) (emphasis added).

       Because Harris’ affidavit was neither sworn nor subscribed pursuant

to § 1746, the Court properly disregards it as an “unsworn statement.” See

Hart v. Lutz, 102 Fed.Appx 10, 13 (6th Cir. 2004) (affirming district court’s

order granting summary judgment and holding that the Court properly

disregarded as “unsworn statements” two affidavits that were “not sworn or

otherwise subscribed pursuant to 28 U.S.C. § 1746.”).

      Moreover, Defendants’ expert, Dr. Jerome Eck (“Eck”) from Eck

Engineering, LLC determined there was no contact between the Camaro

and the scout car. Eck conducted an accident site inspection on August 24,

2018, using the following information (1) aerial imagery of the accident site;

(2) performance data for the 2010 Camaro; (3) State of Michigan Traffic

Crash report; (4) Camaro’s air bag control module; and (5) footage from a

business’s surveillance video located on the northeast corner of

Nottingham and Warren. Eck found:



                                         8
      (1) The driver of the Camaro was traveling at a high rate of speed as
      he crossed Warren intersection; (2) The driver was unable to keep
      the Camaro on Nottingham and the vehicle exited the west side of the
      roadway in less than two seconds after crossing the Warren
      intersection; (3) The DPD scout car was traveling over seven
      seconds behind the Camaro, as it crossed the Warren intersection;
      (4) the Camaro did not leave Nottingham because of any contact with
      the scout car.


(ECF No.27-9, PageID.466).

      Fultz, Patterson, and Billingslea’s sworn, unrebutted testimony that

they did not contact the Camaro and Eck’s findings, together make clear

there is no genuine issue of material fact: there was no contact between

the scout car and the Camaro.

            1. Excessive Force

      Plaintiffs also try to use Harris’ unsworn affidavit to buttress their

claim that the officers used unreasonable, excessive force when they hit

the Camaro in a residential neighborhood causing it to crash.

      Plaintiffs say the Fourth Amendment protects them from unlawful

seizure, unnecessary force, unreasonable force, and excessive force.

Under the Fourteenth Amendment Due Process Clause, Plaintiffs say they

have a clearly established right to liberty which includes their right to

personal safety and bodily integrity; they say the officers’ actions “shocks


                                        9
the conscience” and deprive them of these constitutional rights. See Cty. of

Sacramento v. Lewis, 523 U.S. 833, 854-55 (1998) (granting summary

judgment and holding that “high-speed chases with no intent to harm

suspects physically or to worsen their legal plight do not give rise to liability

under the Fourteenth Amendment . . .” the officer’s conduct may offend tort

law reasonableness, but it did not “shock the conscience”).

      Defendants contend that the officers did not use excessive force

because the scout car never contacted the Camaro or Plaintiffs.

Defendants say Plaintiffs’ allegations only amount to negligence or gross

negligence.

      The Supreme Court held that allegations of an officer’s use of

excessive force in “an arrest, investigatory stop, or other seizure” must be

analyzed under the Fourth Amendment’s reasonableness standard, as

opposed to the substantive due process standard. Graham v. Connor, 490

U.S. 386, 395 (1989).

      Plaintiffs cite to case law stating “[e]ven if the plaintiff may not have

been the actual target of the arrest, the rule is not diminished—Fourth

Amendment analysis still governs.” Dismukes v. Hackathorn, 802 F. Supp.

1442, 1449 (N.D. Miss. 1992) (citing Roach v. City of Fredericktown, 882


                                       10
F.2d 294, 297 (8th Cir. 1989)); see also Teames v. Henry, No. 03-1236H,

2004 WL 2186549, at *6 (N.D. Tex. Sept. 29, 2004) (“A bystander’s right to

be free from a law enforcement officer’s use of excessive force springs

from the unreasonable seizure clause of the Fourth Amendment or from the

due process clause of the Fourteenth Amendment.”).

      However, Plaintiffs do not direct the Court to case law showing a

high-speed car chase translates into a seizure of a suspect, let alone a

seizure of third-party bystanders. To the contrary, the Sixth Circuit held that

an “officer’s pursuit cannot constitute a seizure . . . .” Jones v. Sherill, 827

F.2d 1102, 1104-05 (6th Cir. 1987). In Jones, the Court found no Fourth

Amendment violation when an officer unintentionally injured a bystander

while pursuing a suspect in a high-speed chase. Id.

      Plaintiffs unsuccessfully attempt to distinguish their case from Jones

by arguing the officers here intentionally used deadly force by “ramming”

the Camaro (emphasis added). This argument is without merit because

Plaintiffs do not rebut defense evidence that contact never occurred.

      Moreover, the Supreme Court found no Fourth Amendment violation

even when officers terminate a dangerous high-speed chase by contacting

a fleeing vehicle and in turn threatening third-party bystanders. Plumhoff v.


                                        11
Rickard, 572 U.S. 765, 776 (2012) (quoting Scott, 550 U.S. at 386 (granting

summary judgment because the officer’s attempt to terminate the car chase

by forcing the suspect off the road was reasonable when the suspect

initiated a car chase and posed a substantial risk of injury to the public)).

      There is no genuine issue of material fact; Plaintiffs fail to support

their claim that Defendants used excessive force; no Fourth or Fourteenth

Amendment violations occurred.

            2. Fourth Amendment Failure to Intervene

      Plaintiffs allege that Fultz and Patterson failed to intervene when

Billingslea used excessive force as he followed the Camaro in a residential

area at high speeds and crashed into it.

      Defendants argue: (1) there was no duty to intervene because there

was no constitutional violation; and (2) at worse, Fultz and Patterson’s

failure to stop Billingslea from using excessive force amount to negligence

or gross negligence.

      Police officers are liable for failing to prevent the use of excessive

force when: (1) the officer observed or had reason to know that excessive

force would be or was being used; and (2) the officer had both the



                                       12
opportunity and the means to prevent the harm from occurring. Turner v.

Scott, 119 F.3d 425, 429 (6th Cir. 1997).

   Since Plaintiffs fail to establish a constitutional violation occurred; i.e., no

seizure in the first place, they cannot sustain a Fourth Amendment claim for

excessive force and cannot satisfy the first element of their failure to

intervene claim.

            3. Monell Claim for Municipal Liability

      Plaintiffs bring a § 1983 Monell claim for municipal liability against the

City of Detroit. Plaintiffs allege that the City had an obligation to: (1) train

police officers on citizens’ constitutional rights to due process; (2) supervise

police officers to ensure that the constitutional rights of citizens were not

violated; and (3) train police officers on proper dealings with individuals

during car pursuits. Plaintiffs say the City failed to meet these obligations

and had a custom or policy to act with deliberate indifference and violate

the constitutional rights of Detroit citizens.

      To sustain a § 1983 Monell claim against the City, Plaintiffs must

show (1) they suffered a constitutional violation, and (2) a municipal policy

or custom directly caused the violation. Hardrick v. City of Detroit, 876 F.3d

238, 243 (6th Cir. 2017) (citing Monell v. Dep’t of Soc Servs. of N.Y.C., 436


                                        13
U.S. 658, 690-92 (1978), rev’d 523 F.2d 259 (2d Cir. 1976)). “[A]

municipality cannot be held liable solely because it employs a tortfeasor—

or, in other words, a municipality cannot be held liable under § 1983 on a

respondeat superior theory.” Monell, 436 U.S. at 691.

      The City is liable if its failure to train reflects “deliberate indifference”

to a citizen’s constitutional rights. City of Canton v. Harris, 489 U.S. 378,

392 (1989). A pattern of similar constitutional violations by untrained

employees is “ordinarily necessary” to show deliberate indifference. Bd. of

Cty. Comm’r of Bryan Cty. v. Brown, 520 U.S. 397, 409 (1997). Courts

imposing municipal liability must focus on the adequacy of a training

program, opposed to a badly trained officer. Canton, 489 U.S. at 390-91.

      Plaintiffs rely on Harris’ unsworn and unnotarized affidavit to suggest

that the officers violated their constitutional right to due process of law. As

previously stated, the Court disregards the affidavit as an “unsworn

statement.” Hart, 102 Fed.Appx at 13. Without this affidavit Plaintiffs fail to

establish a constitutional violation and cannot support their Monell claim for

municipal liability.




                                         14
      C. Plaintiffs Abandon Supervisory Liability Claim

      Supervisory liability claims must show “a supervisory official’s failure

to supervise, control or train the offending individual . . . ‘either encouraged

the specific incident of misconduct or in some other way directly

participated in it.’” Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir.1999) (quoting Hays v. Jefferson Cty., 668 F.2d 869, 874 (6th

Cir.1982)). Under § 1983, neither mere negligence nor respondeat superior

can be the basis for supervisory liability claims. See McQueen v. Beecher

Cmty, Sch., 433 F.3d 460, 470 (6th Cir. 2006).

      Plaintiffs argue that Defendant, John Doe Supervisors 1-10 are liable

under § 1983 for their failure to train, instruct, supervise, or discipline the

DPD officers. Plaintiffs say these failures caused untimely deaths, injuries,

and damages.

      Defendants argue that none of alleged supervisors was named or

served with the lawsuit and any claims against them are now barred by the

statute of limitations. Defendants also contend that Plaintiffs present no

evidence that the supervisors encouraged the car chase or directly

participated in it.




                                        15
      Plaintiffs appear to abandon their supervisory liability claim; they

failed to respond to Defendants’ argument. Plaintiffs do not provide

sufficient evidence to show that the supervisors encouraged them to

pursue the car chase or that the supervisors directly participated in the

incident.

      Fed. R. Civ. P. 56(e) states that the Court may grant summary

judgment if “a party fails to properly support an assertion of fact or fails to

properly address another party’s assertion of fact . . . .” Rule 56(e) requires

nonmoving parties to go beyond pleadings to show a genuine issue of

material fact. Celotex, 477 U.S. at 324.

      Given Plaintiffs’ failing, the Court grants summary judgment on this

claim.

                              IV. CONCLUSION

      Defendants’ Motion for Summary Judgment is GRANTED.

      IT IS ORDERED.

                                            s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge

Date: 7/29/19



                                       16
